DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
 
3. 	Claims 52 and 54-72 are pending upon entry of amendment filed on 1/13/22.

Accordingly, claim 52 stands withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 54-72 are under consideration in the instant application.

4.	       Applicant’s indication of Merger in Oath filed on 8/8/22 has been entered.

5.	The following rejection remains.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 54-72 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2009/0130119 (IDS reference) in view of CA2956000 (IDS reference, of record) and U.S. Pub. 2009/0217401 (of record) for the reasons set forth in the office action mailed on 3/24/22.

The ‘119 publication teaches pharmaceutical compositions CTLA antibody at 20mg/ml, 0.1mg/ml EDTA (antioxidant), 20mM histidine, 0.2mg/ml polysorbate and 84mg/ml of trehalose (about 8%) as in claim 1 of the instant application (see claim 19-20).

The disclosure of the ‘119 publication differs from the instant claimed invention in that it does not teach the use of the SEQ ID Nos:35-40, 48, 88 as in claim 54 and use of PD-1 antibody as in claim 54 of the instant application. 

The ‘000 discloses claimed SEQ ID Nos:35-40, 48 and 88 (note SEQ ID NO:27-32, 6, 10, 14 and 18) and the humanized improve performance of antibody in therapy (p. 16, 32-39).  The ’00 

The ‘401 publication discloses use of PD-1 antibody with CTLA-4 antibody in tumor treatment (claims). The ‘401 publication further discloses PD-1 antibody set forth in SEQ ID NO:1-4 and 6-9 (see SEQ ID NO:6 and 8 and comprises the CDRs 1-3, 6-8).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize humanized antibody as set forth in SEQ ID Nos:35-40, 48 and 88 and addition of PD-1 antibody as in ‘000 publication and 401 publication into CTLA-4 antibody formulation taught by the ‘119 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of humanized antibody and PD-l antibody improve therapeutic efficacy as well as enhancing stability of the antibody that is optimized for CTLA-4 using the excipients set forth in the ‘119 publication. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 6/24/22 have been fully considered but they were not persuasive.

Applicant has asserted that the currently amended claims recite “co-formulation” of PD-1 and CTLA4 antibody in the presence of 5-20mM of buffer, 6-8% of non-reducing sugar, 0.01-0.1% of polysorbate and 1-20mM of antioxidant and the combination of the references does not result in the claimed invention. Applicant’s argument is based on the lack of coformulation in the ‘119 publication, no teachings of PD-1 antibody and/or components in the ‘000 and ‘401 publication, respectively.

However, as discussed previously, the ‘401 publication teaches claimed SEQ ID NO:1-4 and 6-9 in SEQ ID NO:6 and 8 and co-administration/formulation of PD-1 and CTLA4 are taught by the ‘401 publication in p. 30-33. The table 5 suggests synergy between co-formulation or PD-1 and CTLA-4 antibodies.

IN addition, the ‘401 publication teaches PD-1 antibody is being formulated in buffer, sugar and surfactant in general (p. 24-25 [442-448]) and no excipients recited in claim 54 is detrimental to PD-1 antibody.
As such, there is motivation to combine CTLA-4 and PD-1 is shown to enhance therapeutic effect and the combination remains obvious especially in lack of evidence to the contrary.  The rejection is maintained herein.

9.	The following new ground rejection is set forth upon further consideration.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 54-72 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2009/0130119 (IDS reference) in view of CA2956000 (IDS reference, of record) and U.S. Pub. 2009/0217401 (of record) and WO2012/135408(newly cited).

The ‘119 publication teaches pharmaceutical compositions CTLA antibody at 20mg/ml, 0.1mg/ml EDTA (antioxidant), 20mM histidine, 0.2mg/ml polysorbate and 84mg/ml of trehalose (about 8%) as in claim 1 of the instant application (see claim 19-20).
The disclosure of the ‘119 publication differs from the instant claimed invention in that it does not teach the use of the SEQ ID Nos:35-40, 48, 88 as in claim 54 and use of PD-1 antibody as in claim 54 of the instant application. 

The ‘000 discloses claimed SEQ ID Nos:35-40, 48 and 88 (note SEQ ID NO:27-32, 6, 10, 14 and 18) and the humanized improve performance of antibody in therapy (p. 16, 32-39).  The ’00 

The ‘401 publication discloses use of PD-1 antibody with CTLA-4 antibody in tumor treatment (claims). The ‘401 publication further discloses PD-1 antibody set forth in SEQ ID NO:1-4 and 6-9 (see SEQ ID NO:6 and 8 and comprises the CDRs 1-3, 6-8).

Further, the ‘408 publication teaches PD-1 antibody is formulated in about 10mM histidine buffer, 7% sucrose, 0.2mg/ml polysorbate and this extends stability of the antibody.  The excipient concentrations for PD-1 and CTLA4 antibody are within the range and co-formulation may be achieved without undue experimentation.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize humanized antibody as set forth in SEQ ID Nos:35-40, 48 and 88 and addition of PD-1 antibody as in ‘000, ‘401 and ‘408 publications into CTLA-4 antibody formulation taught by the ‘119 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of humanized antibody and PD-l antibody improve therapeutic efficacy as well as enhancing stability of the antibody that is optimized for CTLA-4 using the excipients set forth in the ‘119 publication.  Especially, excipient concentrations set by the ‘119 publication for CTLA4 and the ‘408 publication for PD-1 antibody are comparable for co-formulation. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

13.	No claims are allowable.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
August 23, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644